DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10, 12-13 and 15-18 (Currently amended)
Claims 11 and 14 (Original)
Claim 19 (New)
Allowable Subject Matter
Claims 1-19 are allowed.
Regarding claim 1, the prior art does/do not suggest or teach, among other claimed allowable features, “wherein, a positive electrode of the high voltage battery pack is connected to a first end of the main positive switching module and a first end of the charging switching module respectively, and a negative electrode of the high voltage battery pack is connected to a first end of the main negative switching module; a second end of the main positive switching module is connected to a main positive connection end of the pre-charging circuit, and a second end of the charging switching module is connected to a charging connection end of the pre-charging circuit, a second end of the main negative switching module is connected to a main negative connection end of the pre-charging circuit, the main positive pre-charging module is connected in parallel with the main positive switching module, and the charging pre-charging module is connected in parallel with the charging switching module;
during a charging process, the control module controls the charging pre-charging module to be switched on, detecting a voltage at the first end of the charging switching module and a voltage at the second end of the charging switching module, and after determining that the voltage at the first end of the charging switching module and the voltage at the second end of the charging switching module conform with a first constraint relationship, switching on the charging switching module and switching off the charging pre-charging module;
during a discharging process, the control module controls the main positive pre-charging module to be switched on, detecting a voltage at the first end of the main positive switching module and a voltage at the second end of the main positive switching module, and after determining that the voltage at the first end of the main positive switching module and the voltage at the second end of the main positive switching module conform with a second constraint relationship, switching on the main positive switching module and switching off the main positive pre-charging module.”, in combination with all other elements recited in claim 1.
Claims 2-18 are also allowed as they further limit allowed claim 1.
Regarding claim 19, the prior art does/do not suggest or teach, among other claimed allowable features, “wherein, a positive electrode of the high voltage battery pack is connected to a first end of the main positive switching module and a first end of the charging switching module respectively, and a negative electrode of the high voltage battery pack is connected to a first end of the main negative switching module; a second end of the main positive switching module is connected to a main positive connection end of the pre-charging circuit, and a second end of the charging switching module is connected to a charging connection end of the pre-charging circuit, a second end of the main negative switching module is connected to a main negative connection end of the pre-charging circuit, the main positive pre-charging module is connected in parallel with the main positive switching module, the charging pre-charging module is connected in parallel with the charging switching module, and the main negative pre-charging module is connected in parallel with the main negative switching module;
during a charging process, wherein the high voltage battery pack is configured to charge a capacitive component connected across the charging connection end and the main negative connection end, the pre-charging circuit is configured: to control, by the control module, the charging pre-charging module to be switched on; to control, by the control module, the main negative pre-charging module to be switched on; when a voltage at the first end of the main negative switching module is not less than p times a voltage at the second end of the main negative switching module, wherein p is a positive number less than 1, to switch on the main negative switching module and to switch off the main negative pre-charging module; when a voltage at the second end of the charging switching module is not less than k times a voltage at the first end of the charging switching module, wherein k is a positive number less than 1, to switch on the charging switching module and to switch off the charging pre-charging module;
during a discharging process, wherein the high voltage battery pack is configured to charge a capacitive component connected across the main positive connection end and the main negative connection end, the pre-charging circuit is configured: to control, by the control module, the main positive pre-charging module to be switched on; to control, by the control module, the main negative pre-charging module to be switched on; when the voltage at the first end of the main negative switching module is not less than p times the voltage at the second end of the main negative switching module, wherein p is a positive number less than 1, to switch on the main negative switching module and to switch off the main negative pre-charging module; when a voltage at the second end of the main positive switching module is not less than t times a voltage at the first end of the main positive switching module, wherein t is a positive number less than 1, to switch on the main positive switching module and to switch off the main positive pre-charging module.”, in combination with all other elements recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 24, 2022